Order                                                                                                  Supreme Court
                                                                                                     Lansing, Michigan

  September 21, 2005                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

  126578 	                                                                                             Michael F. Cavanagh
  126579                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  DOROTHY CREECH,                                                                                      Robert P. Young, Jr.
           Plaintiff-Appellee,                                                                         Stephen J. Markman,
                                                                                                                      Justices
  v        	                                                         SC: 126578
                                                                     COA: 237437
                                                                     Jackson CC: 00-005650-NO
  W.A. FOOTE MEMORIAL HOSPITAL, INC., 

            Defendant,

  and
  STERIS CORPORATION, 

             Defendant-Appellant. 

  _________________________________________
  DOROTHY CREECH and ALL OTHERS 

  SIMILARLY SITUATED,

           Plaintiffs-Appellees, 

  v        	                                                         SC: 126579       

                                                                     COA: 237443        

  W.A. FOOTE MEMORIAL HOSPITAL, INC., 	                              Jackson: 00-005650-NO 

            Defendant,

  and
  STERIS CORPORATION, 

             Defendant-Appellant.   

  _________________________________________/ 


         By order of April 14, 2005, the application for leave to appeal was held in
  abeyance pending the decision in Henry v Dow Chemical Co (Docket No. 125205). On
  order of the Court, the opinion having been issued on July 13, 2005, 473 Mich 63 (2005),
  the application is again considered, and, pursuant to MCR 7.302(G)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Court of Appeals for reconsideration in
  light of Henry, and the cases cited therein, on the issue of whether plaintiffs have
  presented valid tort claims.

         CAVANAGH and KELLY, JJ., would deny leave to appeal.



                       I, CORBIN R. DAVIS, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 21, 2005
                 _________________________________________
        l0914                                                                Clerk